Name: 2002/273/EC: Commission Decision of 7 March 2002 allocating import quotas for substances controlled under Regulation (EC) No 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer for the period 1 January to 31 December 2002 (Text with EEA relevance) (notified under document number C(2002) 867)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  international trade;  deterioration of the environment;  chemistry;  natural environment
 Date Published: 2002-04-11

 Avis juridique important|32002D02732002/273/EC: Commission Decision of 7 March 2002 allocating import quotas for substances controlled under Regulation (EC) No 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer for the period 1 January to 31 December 2002 (Text with EEA relevance) (notified under document number C(2002) 867) Official Journal L 094 , 11/04/2002 P. 0028 - 0033Commission Decisionof 7 March 2002allocating import quotas for substances controlled under Regulation (EC) No 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer for the period 1 January to 31 December 2002(notified under document number C(2002) 867)(Text with EEA relevance)(2002/273/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer(1), as amended by Regulation (EC) No 2038/2000(2), and Regulation (EC) 2039/2000(3), and in particular to Article 7 thereof,Whereas:(1) Article 7 requires that the release for free circulation in the Community of controlled substances imported from third countries shall be subject to quantitative limits. Those limits shall be determined and quotas allocated to undertakings for the period 1 January to 31 December 1999 and for each 12-month period thereafter in accordance with the procedure referred to in Article 18(2). Such quotas shall only be set for methyl bromide and hydrochlorofluorocarbons (HCFCs), and for controlled substances used for essential or critical uses, in quarantine and pre-shipment applications, as feedstock, as process agents or for destruction.(2) The quantitative limits for the placing on the market in the Community of controlled substances are set out in Article 4 and Annex III.(3) Any modification of these quantitative limits may not lead to Community consumption of controlled substances exceeding the quantitative limits established according to the Montreal Protocol on substances that deplete the ozone layer.(4) Article 4(2) defines the total calculated level of methyl bromide which producers and importers may place on the market or use for their own account for a given 12-month period, from 1 January to 31 December 2002.(5) Article 4(3) defines the total calculated level of HCFCs which producers and importers may place on the market or use for their own account for a given 12-month period, from 1 January to 31 December 2002.(6) The Commission has published a notice to importers in the European Community of controlled substances that deplete the ozone layer(4) and has thereby received declarations on intended imports in 2002.(7) For non quarantine and pre-shipment uses of methyl bromide, the import quotas are allocated to the primary importers, considered by the Commission to be the importers who deal directly by way of invoicing with the producers outside the Community; whereas a reserve of 3,75 % and an emergency reserve of 1,25 % of each importer's quota of methyl bromide is retained for allocation during 2002 in accordance with the Article 18(2) procedure.(8) For quarantine and pre-shipment uses of methyl bromide, the import quotas are allocated to the primary importers, considered by the Commission to be the importers who deal directly by way of invoicing with the producers outside the Community; whereas a reserve of 10 % of each importer's quota of methyl bromide is retained for allocation during 2002 in accordance with the Article 18(2) procedure.(9) For HCFCs the allocation of individual quotas to producers and importers is based on the principles of continuity, equality and proportionality. In establishing quotas, the Commission has been guided by the need to reduce further the production, import and use of ozone-depleting substances and interfering in the market as little as possible.(10) It is appropriate to retain part of the total calculated level of HCFC that can be placed on the market for allocation to importers in the Community who are not engaged in the production of HCFCs. In 1998, 1999, 2000 and 2001, the level of imports was 4 % of the total calculated level of HCFCs available to be placed on the market. It is appropriate in 2002 to retain 4 % of the total quantity of HCFCs available to place on the market for allocation to importers who are not engaged in the production of HCFCs. This corresponds to a quantity of 227040 ODP kilograms to be allocated based on the relative market quota share in 1999 of those importers who received a quota in that year and also take account of the actual amounts requested.(11) Quotas for essential uses are authorised by a separate Commission Decision.(12) Import licences shall be issued by the Commission in accordance with Article 6, after verification of compliance by the importer with Articles 6, 7, 8 and 13.(13) The release for free circulation in the Community or inward processing of controlled substances imported from any State not Party to the Protocol is prohibited in accordance with Article 8.(14) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(2),HAS ADOPTED THIS DECISION:Article 11. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the European Community in 2002 from sources outside the Community shall be 3381000 ODP weighted kilograms.2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the European Community in 2002 from sources outside the Community shall be 0 ODP weighted kilograms.3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the European Community in 2002 from sources outside the Community shall be 5307329 ODP weighted kilograms.4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the European Community in 2002 from sources outside the Community shall be 400060 ODP weighted kilograms.5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the European Community in 2002 from sources outside the Community shall be 4706095,600 ODP weighted kilograms.6. The quantity of controlled substances of group VII (hydrobromofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the European Community in 2002 from sources outside the Community shall be 0 ODP weighted kilograms.7. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the European Community in 2002 from sources outside the Community shall be 3812606,520 ODP weighted kilograms.Article 21. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2002 shall be for the purposes indicated and to the companies indicated in Annex 1 hereto.2. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2002 shall be for the purposes indicated and to the companies indicated in Annex 2 hereto.3. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2002 shall be for the purposes indicated and to the companies indicated in Annex 3 hereto.4. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2002 shall be for the purposes indicated and to the companies indicated in Annex 4 hereto.5. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2002 shall be to the undertakings indicated in Annex 5 hereto.6. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, carbon tetrachloride, 1,1,1-trichloroethane, methyl bromide and hydrochlorofluorocarbons during the period 1 January to 31 December 2002 shall be as set out in Annex 6(5) hereto.Article 3This Decision is addressed to the following undertakings: DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht Nederland Atofina SA Cours Michelet - La DÃ ©fense 10 F - 92091 Paris La DÃ ©fense Honeywell Fluorine Products Europe BV Kempenweg 90 PO Box 264 6000 AG Weert Nederland Ineos Fluor Ltd PO Box 13, The Heath Runcorn Cheshire WA7 4QF United Kingdom Rhodia Organique Fine Ltd PO Box 46 - St Andrews Road Avonmouth Bristol BS11 9YF United Kingdom Solvay Fluor und Derivate GmbH Hans-BÃ ¶ckler-Allee 20 D - 30173 Hannover Ausimont SpA Viale Lombardia 20 I - 20021 Bollate ( MI ) Phosphoric Fertilizers Industry SA Thessaloniki Plant OO Box 10183 GR - 54110 Thessaloniki Advanced Chemical SA C/Balmes, 69 Pral 3o E - 08007 Barcelona AgroquÃ ­micos De Levante SA PolÃ ­gono Industrial CastillaCalle Vial n ° 5 S/NE - 46380 Cheste ( Valencia ) Albemarle Europe SPRLParc Scientifique EinsteinRue du Bosquet 9 B - 1348 Louvain-La-Neuve Alcobre SA C/Luis I, Nave 6-BPolÃ ­gono Industrial VallecasE - 28031 Madrid Alfa Agricultural Supplies SA 15, Tim. Filimonos str. GR - 11521 Athens Arch Chemicals NV Keetberglaan 1AHavennummer 1061B - 2070 Zwijndrecht Asahi Glass Europe BV World Trade CenterStrawinskylaan 15251077 XX Amsterdam Nederland Biochem IbÃ ©ricaQuÃ ­micos AgrÃ ­colas e Industriais, LdaEstrada M. 502 - Apartado 250 Atalaia P - 2870-901 Montijo Bromine and Chemicals Ltd 201 Haverstock Hill Hampstead London NW3 4QG United Kingdom Celotex Limited Warwick House27/31 St Mary's RoadEaling London W5 5PR United Kingdom Dunlop-Enerka BV Oliemolenstraat 2 Drachten Nederland Eurobrom BV PO Box 158 2280 AD Rijswijk Nederland Galco SA Avenue Carton de Wiart 79 B - 1090 Brussels Galex SA BP 128 F - 13321 Marseille Cedex 16 Gasco NV Assenedestraat 4 B - 9940 Rieme-Ertvelde Great Lakes Chemical (Europe) Ltd Sycamore House, Lloyd Drive, The GroveEllesmere PortSouth Wirral L65 9HQ United Kingdom GU Thermo Technology Ltd Greencool RefrigerantsUnit 12Park Gate Business CentreChandlers WayPark GateSouthampton SO31 1FQ United Kingdom Guido Tazzetti & Co. Strada Settimo 266 I - 10156 Torino HARP International Gellihirion Industrial EstateRhondda Cynon taffPontypridd CF37 5SX United Kingdom Mebrom NV Assenedestraat 4 B - 9940 Rieme-Ertvelde NeoquÃ ­mica Largo da EstaÃ §Ã £o, Apartado 97 Vala do Carregado P - 2584-908 Carregado Polar Cool SL C/Valdemorillo, 8 PolÃ ­gono IndustrialVentorro del CanoE - 28925 Alcoron Promosol Bld Henri Cahn BP 27 F - 94363 Bry-sur-Marne Cedex Refrigerant Products Ltd N9 Central Park EstateWestinghouse RoadTrafford ParkManchester M17 1PG United Kingdom Sigma Aldrich Chemie GmbH RiedstraÃ e 2 D - 89555 Steinheim Sigma Aldrich Chimie SARL 80, rue de Luzais, L'isle d'abeau Chesnes FR - 38297 St Quentin Fallavier Sigma Aldrich Company Ltd The Old BrickyardNew RoadGillingham SP8 4XT United Kingdom SJB Chemical Products BV Wellerondom 11 3230 AG Brelle Nederland Syngenta Crop Protection Surrey Research Park Guildford, Surrey GU2 7YH United Kingdom Synthesia EspaÃ ±ola SA Conde Borell, 62 E - 08015 Barcelona Universal Chemistry & Technology SpA Viale A. Filippetti 20 I - 20122 MilanoDone at Brussels, 7 March 2002.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 244, 29.9.2000, p. 1.(2) OJ L 244, 29.9.2000, p. 25.(3) OJ L 244, 29.9.2000, p. 26.(4) OJ C 205, 21.7.2001, p. 7.(5) Annex 6 is not published because it contains confidential commercial information.ANNEX 1GROUPS I and IIImport quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction during the period 1 January to 31 December 2002.Company- Honeywell Fluorine Products (NL)- Ineos Fluor Ltd (UK)- Solvay Fluor und Derivate (D)- Syngenta (UK)ANNEX 2GROUP IVImport quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 2037/2000 for use as feedstock for the period 1 January to 31 December 2002.Company- Dunlop-Enerka (NL)- Honeywell Fluorine Products (NL)- Ineos Fluor Ltd (UK)- Phosphoric Fertilisers Industry (GR)ANNEX 3GROUP VImport quotas for 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for use as feedstock for the period 1 January to 31 December 2002.Company- Arch Chemicals (B)- Atofina (F)ANNEX 4GROUP VIImport quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 2037/2000 for non quarantine and pre-shipment uses, for quarantine and pre-shipment applications, for laboratory use or use as feedstock for the period 1 January to 31 December 2002.Company- AgroquÃ ­micos de Levante (E)- Albemarle Europe (B)- Alfa Agricultural Supplies (GR)- Atofina (F)- Biochem IbÃ ©rica (P)- Bromine & Chemicals (UK)- Eurobrom (NL)- Great Lakes Chemicals (UK)- Mebrom (B)- NeoquÃ ­mica (P)- Sigma Aldrich Chemie (D)- Sigma Aldrich Chimie (FR)- Sigma Aldrich Company (UK)ANNEX 5Group VIIIImport quotas for hydrochlorofluorocarbons allocated to producers and importers in accordance with Regulation (EC) No 2037/2000 for use as feedstock, process agents, for reclamation, for destruction, for laboratory use, for exempted uses and other applications allowed under Article 5 of Regulation (EC) No 2037/2000 for the period 1 January to 31 December 2002.Producer- Atofina (F)- Ausimont (I)- DuPont de Nemours (NL)- Honeywell Fluorine Products (NL)- Ineos Fluor Ltd (UK)- Rhodia Organique (UK)- Solvay Fluor und Derivate (D)Importer- Advanced Chemicals (E)- Alcobre (E)- Asahi Glass (NL)- Celotex (UK)- Galco (B)- Galex (F)- Gasco (B)- Greencool (UK)- Guido Tazzetti (I)- HARP International (UK)- Polar Cool (E)- Promosol (F)- Refrigerant Products (UK)- Sigma Aldrich Chimie (F)- Sigma Aldrich Company (UK)- SJB Chemical Products (NL)- Synthesia (E)- Universal Chemistry & Technology (I)